354 F.2d 1003
Joseph A. STUBLER and Patricia Stubler, His Wife (Plaintiffs)v.The BALTIMORE AND OHIO RAILROAD COMPANY, Appellant, v.Joseph A. STUBLER(Third-Party Defendant), JosephA. Stubler (Plaintiff Appellee).Joseph A. STUBLER and Patricia Stubler, His Wife (Plaintiffs)v.The BALTIMORE AND OHIO RAILROAD COMPANY, Appellant, v.Joseph A. STUBLER(Third-Party Defendant, Appellee).Joseph A. STUBLER and Patricia Stubler, His Wife (Plaintiffs)v.The BALTIMORE AND OHIO RAILROAD COMPANY, Appellant, v.Joseph A. STUBLER(Third-Party Defendant), PatriciaStubler (Plaintiff Appellee).
Nos. 15282-15284.
United States Court of Appeals Third Circuit.
Argued Nov. 5, 1965.Decided Dec. 15, 1965, Rehearing Denied Jan. 27, 1966.

Appeals from the United States District Court for the Western District of Pennsylvania; Wallace S. Gourley, Judge, D.C., 236 F. Supp. 754.
E. V. Buckley, Pittsburgh, Pa., for appellant.
Dennis C. Harrington and William S. Schweers, Pittsburgh, Pa.  (McArdle, Harrington, Feeney & McLaughlin, Pittsburgh, Pa. on the brief), for appellees.
Wallace E. Edgecombe, Pittsburgh, Pa.  (Royston, Robb, Leonard, Edgecombe & Miller, Pittsburgh, Pa., on the brief), for third-party defendant Stubler.
Before STALEY and FREEDMAN, Circuit Judges, and COHEN, District judge.
PER CURIAM.


1
These diversity cases were brought to recover damages for personal injuries sustained in a railroad grade crossing collision.  Having thoroughly examined the record and considered the briefs of the parties, this court is satisfied that no reversible error was committed by the district court.


2
The judgments of the district court will be affirmed.